Citation Nr: 1100901	
Decision Date: 01/10/11    Archive Date: 01/20/11

DOCKET NO.  07-13 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel







INTRODUCTION

The appellant had active service from November 1969 to November 
1971, and from November 1990 to May 1991, with a period of active 
duty for training (ACDUTRA) in June 2001.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a May 2006 rating decision issued by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Paul, 
Minnesota.


FINDING OF FACT

The Veteran does not have hearing loss that was caused or 
aggravated by his service, to include ACDUTRA in June 2001.  


CONCLUSION OF LAW

Hearing loss was not incurred in or aggravated by active military 
service or ACDUTRA, nor may in-service occurrence of 
sensorineural hearing loss be presumed.  38 U.S.C.A. §§ 101, 
1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.6, 3.102, 
3.159, 3.303, 3.307, 3.309, 3.385 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection

The Veteran asserts that he is entitled to service connection for 
hearing loss.  He asserts that he has hearing loss due to 
exposure to loud noise during service, primarily exposure to 
heavy equipment and machinery, trucks, power tools, and 
motorcycles.  See Veteran's statement, received in June 2005.  In 
addition, he argues that he has hearing loss as a residual of 
head trauma sustained during a period of ACDUTRA in June 2001.  

In June 2005, the Veteran filed his claim for service connection 
for hearing loss.  In May 2006, the RO denied the claim.  The 
Veteran has appealed.

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations also provide 
that service connection may be granted for a disability diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disability is due to disease or 
injury which was incurred in or aggravated by service.  38 C.F.R. 
§ 3.303(d).  Service connection may also be granted for an 
organic disease of the nervous system, such as a sensorineural 
hearing loss, when manifested to a compensable degree within one 
year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309.  It is appropriate to 
consider high frequency sensorineural hearing loss an organic 
disease of the nervous system and, therefore, a presumptive 
disability.  See Memorandum, Characterization of High Frequency 
Sensorineural Hearing Loss, Under Secretary for Health, October 
4, 1995.  

The term "veteran" is defined in 38 U.S.C.A. § 101(2) (West 2002) 
as "a person who served in the active military, naval, or air 
service, and who was discharged or released therefrom under 
conditions other than dishonorable."  The term "active military, 
naval, or air service" includes active duty, and "any period of 
active duty for training (ACDUTRA) during which the individual 
concerned was disabled or died from a disease or injury incurred 
or aggravated in line of duty, and any period of inactive duty 
training during which the individual concerned was disabled or 
died from an injury incurred or aggravated in line of duty."  38 
U.S.C.A. § 101(24) (West 2002); 38 C.F.R. § 3.6(a) (2010); see 
Biggins v. Derwinski, 1 Vet. App. 474, 477-478 (1991).  

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated while performing 
ACDUTRA or injury incurred or aggravated by inactive duty 
training (INACDUTRA).  38 U.S.C.A. §§ 101(24), 106, 1110 (West 
2002 & Supp. 2007).  Under 38 U.S.C.A. § 101(22) (a) and (c) 
ACDUTRA means, in pertinent part, full-time duty in the Armed 
Forces performed by Reserves for training and full-time duty as 
members of the Army National Guard or Air National Guard of any 
State.  

A service connection claim based on a period of ACDUTRA must be 
based on a showing that a disease or injury was incurred or 
aggravated in the line of duty.  38 U.S.C.A. § 101(24).  In the 
absence of such evidence, the period of ACDUTRA would not qualify 
as "active military, naval, or air service" and the claimant 
would not achieve veteran status for purposes of that claim.  See 
38 U.S.C.A. § 101(2)-(24); Mercado-Martinez v. West, 11 Vet. App. 
415, 419 (1998).

Applicable regulations provide that impaired hearing shall be 
considered a disability when the auditory thresholds in any of 
the frequencies of 500, 1,000, 2,000, 3,000, and 4,000 Hz are 40 
decibels or greater; the thresholds for at least three of these 
frequencies are 26 decibels or greater; or when speech 
recognition scores are 94 percent or less.  38 C.F.R. § 3.385 
(2010).   

When a medical professional determines that a current condition 
is related to an inservice event, then it necessarily follows 
that the current condition was incurred during service.  Godfrey 
v. Derwinski, 2 Vet. App. 352 (1992) (if a medical relationship 
exists between current hearing loss and inservice acoustical 
trauma, it follows that an injury was incurred during service); 
Hensley v. Brown, 5 Vet. App. 155 (1993) (notwithstanding that 
hearing loss was not noted upon separation, a medial relationship 
between current hearing loss and noise exposure during service 
demonstrates that the veteran incurred an injury during service).  

The Veteran's service treatment reports from his first period of 
active duty do not show any relevant complaints, symptoms, or 
treatment.  The Veteran's separation examination report, dated in 
November 1972, shows that his ears, and drums, were clinically 
evaluated as normal; it includes audiometric results which do not 
show hearing loss in either ear, as defined at 38 C.F.R. § 3.385.  
There are no service treatment reports of record for the 
Veteran's second period of active duty, and no VA or non-VA 
reports of record that are dated between the Veteran's first and 
second periods of active duty.  

The post-service medical evidence consists of VA and non-VA 
reports, dated between 2001 and 2008.  This evidence includes 
private treatment reports, dated in 2001, which show that in June 
21, 2001, the Veteran was administered with a bilateral ear wash 
which obtained a large amount of cerumen, with no complaints or 
complications.  The Veteran reported that three days before, he 
had been hit on the head by a door in a windstorm, with two scalp 
lacerations.  The report notes, "He also complains of hearing 
loss and on examination he has bilateral ear wax which we will 
remove."  An August 2001 report notes a history of a head 
injury, with complaints of pain on the top of the head, and "No 
problems with vision or hearing."  A March 2002 report notes 
that the Veteran denied earaches, but that his bilateral ear 
canals were full of waxes, "making the visuality of the eardrum 
impossible."  The relevant assessment was deafness secondary to 
ear wax.  An ear wash was scheduled, and he was told to use a wax 
softener on a nightly basis.  

A March 2004 medical examination report from S.B., M.D., 
indicates that it was performed for a commercial driver fitness 
determination.  This report is somewhat difficult to read, but 
appears to show that the Veteran indicated that he had a history 
of "ear disorders, loss of hearing or balance," that he 
reported having hearing loss, and that he was tested to determine 
if he met the criteria for DOT (Department of Transportation) 
hearing loss.    

A VA audiology examination report, dated in October 2005, shows 
that the Veteran reported having hearing loss for about four 
years.  He stated the following: he had been a heavy equipment 
operator during his first period of active duty, without use of 
hearing protection; following this service he worked on power 
line construction for ten years; this job was noisy, and he did 
not use hearing protection; he subsequently worked as a lineman 
for 21 years; this job exposed him to noise from truck engines 
and wire pullers; he wore hearing protection when possible; he 
rode a motorcycle for a couple of years; during his second period 
of active duty he was exposed to noise from helicopters, trucks, 
and Caterpillars (i.e., heavy equipment); he did not use hearing 
protection; he denied a history of chronic ear infections, or ear 
surgery.  On examination, he was shown to have bilateral hearing 
loss, as it is defined for VA purposes at 38 C.F.R. § 3.385.  The 
diagnoses note bilateral sensorineural hearing loss.  The 
examiner essentially stated that an etiological opinion would 
require "mere speculation," as the Veteran's service treatment 
reports were not available, and as there was a history of post-
service noise exposure.  

A VA neurological examination report, dated in October 2006, 
shows that the examiner noted that although the Veteran had 
claimed a loss of consciousness due to his June 2001 head injury, 
that there was no indication of loss of consciousness at the time 
of his injury.  There was no relevant diagnosis.  

Private treatment reports, dated between 2006 and 2007, contain 
audiometric test results which indicate that the Veteran was 
shown to have bilateral hearing loss, as it is defined for VA 
purposes at 38 C.F.R. § 3.385.  

A VA neurological examination report, dated in February 2008, 
shows that the Veteran reported hearing loss symptoms for the 
last six to seven years.  On examination, the Veteran's tympanic 
membranes were clear, and his cranial nerves were intact.  The 
relevant assessment was history of sensorineural hearing loss.  

A VA audiology examination report, dated in April 2008, shows 
that the Veteran asserted that he has hearing loss due to his 
June 2001 head injury; he reported that his hearing had declined 
bilaterally following this injury; he also reported some 
occupational noise exposure as a lineman for 35 years; he denied 
recreational noise exposure (although the examiner noted that he 
had reported exposure to motorcycle noise upon examination in 
2005).  On examination, he was shown to have bilateral hearing 
loss, as it is defined for VA purposes at 38 C.F.R. § 3.385.  The 
examiner stated:

Records indicated a head injury in 2001.  
The MRI (magnetic resonance imaging) was 
negative for fractures; therefore, a 
transverse or longitudinal fracture of the 
temporal area is ruled out, which can cause 
either a conductive or sensorineural 
hearing loss from a head injury.  In 
addition, a conductive component is not 
present; this indicated there was not a 
tympanic membrane perforation nor was there 
disarticulation of the oscicular chain 
(bones in middle ear).  For a sensorineural 
hearing loss to occur as a result of a head 
injury, a fracture is likely needed.  This 
indicates the head injury likely did not 
affect the Veteran's hearing.  In addition, 
medical report dated 8-17-01, indicated 
Veteran denied vision and hearing trouble 
(after the earwax had been cleaned out of 
his ear); however, he just wanted an MRI to 
ensure no broken bones.  Based on this 
information, it is this examiner's opinion 
that the Veteran's current hearing loss is 
not caused by or a result of the head 
injury he suffered in service.  

A "statement of medical examination and duty status" (DA Form 
2173), dated June 18, 2001, notes that the Veteran received 
outpatient treatment while on ACDUTRA after he sustained two 
large scalp lacerations while attempting to secure tents in a 
windstorm, when a door came loose and struck him.  The injury was 
considered to have been incurred in the line of duty, and it was 
indicated that the injury was not likely to result in a claim 
against the government.  An associated report indicates that the 
Veteran was unable to work through June 30, 2001 due to his 
injuries.

Two statements from the Veteran's spouse, dated in June 2001, 
show that she essentially asserts that the Veteran's hearing 
seemed to have worsened following his June 2001 head injury.  

The Board notes that service connection is currently in effect 
for "residuals of a head injury, to include headaches," 
laceration scars of the scalp, and bilateral tinnitus.  

The Board has determined that the claim must be denied.  With 
regard to any association between either of his periods of active 
duty and hearing loss, there is no evidence to show any relevant 
treatment during active duty service.  The earliest post-service 
medical evidence of hearing loss is dated in June 2001.  This is 
approximately 10 years after separation from his second period of 
active duty service.  This lengthy period without treatment is 
evidence that there has not been a continuity of symptomatology, 
and it weighs heavily against the claim.  See Maxson v. Gober, 
230 F.3d 1330 (Fed. Cir. 2000).  The Board further points out 
that, assuming, arguendo, that Dr. S.B's March 2004 report is 
considered to be sufficient to show the presence of hearing loss 
as defined for VA purposes at 38 C.F.R. § 3.385, that this report 
comes about 13 years after separation from active duty service.  
Furthermore, there is no competent evidence to show that the 
Veteran has hearing loss that is related to either period of 
active duty service.  Finally, there is no competent evidence to 
show that sensorineural hearing loss was manifested to a 
compensable degree within one year of separation from either 
period of active duty service.  See 38 C.F.R. §§ 3.307, 3.309.  

With regard to the argument that the Veteran's hearing loss is 
related to his June 2001 head injury that was incurred while he 
was on ACDUTRA, private treatment reports dated in June and 
August of 2001 show that the Veteran complained of hearing loss, 
and that his treatment focused on removal of cerumen, and that in 
March 2002, he was noted to have deafness "secondary to ear 
wax."  There is no medical evidence to indicate that this 
episode of hearing loss/excessive cerumen was related to his June 
2001 injury.  In addition, the claims files do not contain 
competent evidence showing that there is a nexus between hearing 
loss and the Veteran's June 2001 head injury.  See 38 U.S.C.A. §§ 
101 (22), (23), 1110.  In this regard, the only competent opinion 
of record is found in the April 2008 VA examination report, and 
this opinion weighs against the claim.  The Board therefore finds 
that the medical record, as a whole, provides evidence against 
this aspect of the claim.  

Accordingly, the Board finds that the preponderance of the 
evidence is against the claim, and that the claim must be denied.  

In reaching this decision, the Board has considered the doctrine 
of reasonable doubt, however, as is stated above, the 
preponderance of the evidence is against the appellant's claim, 
and the doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  

With regard to the Veteran's own contentions, and the lay 
statements, a layperson is generally not capable of opining on 
matters requiring medical knowledge.  Bostain v. West, 11 Vet. 
App. 124, 127 (1998) citing Espiritu v. Derwinski, 2 Vet. App. 
492 (1992) (a layperson without the appropriate medical training 
and expertise is not competent to provide a probative opinion on 
a medical matter, to include a diagnosis of a specific disability 
and a determination of the origins of a specific disorder).  Lay 
testimony is competent, however, to establish the presence of 
observable symptomatology and "may provide sufficient support for 
a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 
469 (1994).

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province to 
weigh that testimony and to make a credibility determination as 
to whether that evidence supports a finding of service incurrence 
and continuity of symptomatology sufficient to establish service 
connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).

The issue on appeal is based on the contention that hearing loss 
was caused by either of two periods of active duty service that 
ended in 1971, and 1991, and/or by head trauma incurred during 
ACDUTRA in June 2001.  In this case, the Veteran's active duty 
service treatment records do not show any relevant treatment, 
findings, or diagnoses.  He sustained a head injury while on 
ACDUTRA on June 18, 2001, with no complaints or findings of 
hearing loss at that time.  The post-service medical records do 
not contain competent evidence of a nexus between hearing loss 
and the Veteran's June 2001 period of ACDUTRA.  The Board 
therefore finds that the service treatment reports, and the post-
service medical evidence, outweigh the lay statements, to the 
effect that the Veteran has hearing loss that is related to his 
service.  


II.  Veterans Claims Assistance Act of 2000 (VCAA)

The Board is required to ensure that the VA's "duty to notify" 
and "duty to assist" obligations have been satisfied.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  
The notification obligation in this case was accomplished by way 
of letters from the RO to the Veteran dated in October and 
December of 2005, and in August 2007.  Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  

The RO also provided assistance to the appellant as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated 
under the facts and circumstances in this case.  It appears that 
all known and available service treatment reports, and post-
service records relevant to the issue on appeal have been 
obtained and are associated with the Veteran's claims file.  In 
this regard, in March 2006, the Veteran's Army Reserve unit 
stated that they did not have any records for the Veteran, and in 
April 2006, the Minnesota Army National Guard stated that they 
did not have any records for the Veteran.  In addition, there are 
no service treatment reports for the Veteran's second period of 
active duty.  However, the Veteran has not asserted that he was 
ever treated for hearing loss while on active duty.  In February 
2006, the National Personnel Records Center (NPRC) stated that it 
had no records for the Veteran.  In June 2006, the NPRC stated 
that such records either did not exist or that further attempts 
to obtain them would be futile (in fact, the NPRC sent additional 
service treatment reports the following month, however, these 
reports all came from the Veteran's first period of active duty).  
See 38 C.F.R. § 3.159(d) (2010).  The RO has obtained the 
Veteran's VA and non-VA medical records.  The Veteran has been 
afforded two examinations, and an etiological opinion has been 
obtained.  In particular, the April 2008 VA examination report 
indicates that it was based on a review of the Veteran's service 
and post-service treatment reports, and that the Veteran's 
relevant noise exposure history was taken and recorded.  It shows 
that an audiometric examination was performed, and it includes 
the audiometric test results.  The opinion is accompanied by a 
sufficient rationale.  See Neives-Rodriguez v. Peake, 22 Vet. 
App. 295, 304 (2008); Reonal v. Brown, 5 Vet. App. 458, 460 
(1993).  Given the foregoing, there is no basis to find that this 
report is inadequate, or that a remand for a new examination is 
required.  See 38 C.F.R. § 3.159(d) (2010).  To the extent that 
an etiological opinion has not been obtained, the first period of 
active duty service treatment reports do not show any relevant 
treatment; there are no available reports for the Veteran's 
second period of active duty.  The Veteran has not asserted that 
he was ever treated for hearing loss while on active duty.  The 
earliest post-active-duty evidence of treatment for hearing loss 
is dated in 2001, which is about 10 years after separation from 
active duty service.  There is no competent evidence to show that 
hearing loss is related to the Veteran's active duty (or any 
other) service.  Given the foregoing, the Board finds that the 
standards of McLendon have not been met.  See also 38 C.F.R. 
§ 3.159(c)(4) (2010); Wells v. Principi, 327 F. 3d 1339, 1341 
(Fed. Cir. 2002).  Simply stated, the Board finds that the 
service and post-service medical record provides evidence against 
this claim.

Based on the foregoing, the Board finds that the Veteran has not 
been prejudiced by a failure of VA in its duty to assist, and 
that any violation of the duty to assist could be no more than 
harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).


ORDER

The appeal is denied.

____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


